The appeal brings for review an order holding the allegations of a bill of complaint being sufficient to show the validity of a local option election held in Polk County, Florida, under the provisions of House Joint Resolution No. 83 of the Legislature of 1933 which became a part of the organic law of this State upon its adoption as such at the General Election on November 6th, 1934, and sufficient to show the necessity of a recount of the ballots cast in that election.
It would serve no useful purpose to discuss the questions presented here, as the conditions under which this election was held will probably never occur again.
The Order of the Circuit Judge should be affirmed on authority of Coleman, Sheriff, v. State, ex rel Race, 118 Fla. 201,159 So. 504, and Wiggins, et al., ex rel. Drane, 106 Fla. 793,144 So. 62.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BUFORD and DAVIS, J.J., concur.